    Case: 1:20-cv-05062 Document #: 18 Filed: 11/23/20 Page 1 of 1 PageID #:177




PCM/11083
                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
DANIEL C. EIDSMOE, and                         )
TRACEY HOWARD DEVOS,                           )
                                               )
               Plaintiffs,                     )
                                               )
                                               )
       v.                                      )      Case No. 20-cv-05062
                                               )
                                               )      Honorable John J. Tharp, Jr.
SHOUSE LAW GROUP, a Professional               )
Corporation; NEIL SHOUSE; LAS                  )      JURY DEMANDED
VEGAS DEFENSE GROUP, LLC.,                     )
MICHAEL L. BECKER; AND                         )
COLORADO LEGAL DEFENSE                         )
GROUP LLC.                                     )
              Defendants.                      )

                                  NOTICE OF SETTLEMENT

       Plaintiffs respectfully notify the Court that the parties have reached a settlement that will
dispose of this action, and that they expect to file a notice of dismissal within 30 days.




                                                      Respectfully submitted,

                                               BY:    s/   Peter C. Morse
                                                      Attorney for DANIEL C. EIDSMOE and
                                                      TRACEY HOWARD DEVOS
Peter C. Morse
Morse Bolduc & Nardulli, LLC
25 E. Washington Street, Suite 750
Chicago, Illinois 60602
312-251-5587 (direct)
312-376-3896 (fax)
pmorse@morseandbolduc.com
ARDC: 6181070
